The judgment of the court was pronounced by
Eustis, C. J.
There are four suits, nos. 502, 503, 505, and 506, in which the plaintiffs have judgment against the defendant, Coons, by which each has recovered a horse which had been stolen from him in the State of Ohio, together with damages and costs. The horses were in the stable of the plaintiff in this city, with four other horses, which were the property of the defendant. The latter were attached in the suits 502, 503, 505, and 506, and were held subject to the debt for which the plaintiffs severally had judgment. Coons has appealed, and we are bound, under the evidence, to affirm the judgment rendered against him with the maximum of damages.
The district judge allowed the plaintiff a privilege on the four horses which were stolen, for their keeping and feeding up to the time of the institution of the several suits, to which Whiling had been made a party defendant, and rendered a judgment for the balance of Whiting’s account against Coons, as for an ordinary debt, without any privilege; from this Whiting has appealed.
The allowance of the privilege in favor of the defendant for the livery of the four horses stolen is not-objected to by their owners, and no change of judgment on this account is- asked, and none will be made in it; but we must not be considered as assenting to the principle which the allowance, without any qualification, apparently involves, in relation to which we express no opinion.
For the rest of the plaintiff’s account, which is for cash advanced Coons, he can have no privilege on the stolen horses, and having made no attachment against Coon’s property, he has no right to participate in the proceeds with the plaintiffs in the several suits whose attachments give them a right of preference over other creditors. Judgment affirmed.